                        Case 2:19-cv-01790-JCM-DJA Document 20 Filed 05/05/20 Page 1 of 10



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7 Las Vegas Metropolitan Police Department
                      Officer Scott Murray and Officer Ryan Thacker
                    8
                                                 UNITED STATES DISTRICT COURT
                    9
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10
                                                                   ***
                   11
                      PRECILLA VELASQUEZ, individual;                CASE NO. 2:19-cv-1790-JCM-DJA
                   12 THOMAS QUINTERO, individual,
                                                                     PROPOSED STIPULATED PROTECTIVE
                   13                Plaintiff,                      ORDER

                   14             vs.

                   15 LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, a political subdivision of the
                   16 State of Nevada; and SCOTT MURRAY,
                      individually; and RYAN THACKER,
                   17 individually,

                   18                      Defendants.

                   19

                   20            The parties to this action, by their respective counsel, having agreed to the following and
                   21 for good cause shown pursuant to Fed. R. Civ. P. 26(c)(1), IT IS HEREBY ORDERED as follows:

                   22            1. PURPOSES AND LIMITATIONS
                   23            Disclosure and discovery activity in this action may involve production of confidential,
                   24 proprietary, or private information for which special protection from public disclosure may be

                   25 warranted pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure. The parties

                   26 acknowledge that this Order does not confer blanket protections on all disclosures or responses to

                   27 discovery and that the protection it affords extends only to the limited information or items that

                   28 are entitled under law to treatment as confidential.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4820-4087-0841.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01790-JCM-DJA Document 19
                                                            20 Filed 05/04/20
                                                                     05/05/20 Page 2 of 10



                    1            2. SCOPE

                    2            All documents produced in the course of discovery, all responses to discovery requests and

                    3 all deposition testimony and exhibits and any other materials which may be subject to discovery

                    4 (hereinafter collectively “Discovery Material”) shall be subject to this stipulated protective order

                    5 concerning confidential information as set forth below. Any party, or any third party who

                    6 produces documents in this litigation, may designate documents as Confidential but only after

                    7 review of the documents by an attorney who has, in good faith, determined that the documents

                    8 contain “Confidential Information,” as defined below, and pursuant to the procedure set forth

                    9 below.

                   10            3. CONFIDENTIAL INFORMATION

                   11            “Confidential Information” shall mean information meriting special protection under the

                   12 Federal Rules of Civil Procedure and applicable case law. Confidential Information does not

                   13 include information that: (a) is in the public domain at the time of disclosure; (b) becomes part of

                   14 the public domain through no fault of the Receiving Party; (c) the Receiving Party can show was

                   15 in its rightful and lawful possession at the time of disclosure; or (d) the Receiving Party lawfully

                   16 receives from a Non-Party later without restriction as to the disclosure.

                   17            4. OTHER DEFINITIONS
                   18            Party: Any party to this action, including all of its officers, directors, agents, and

                   19 attorney(s) of record for a Party in this action (including their associates, paralegals, and

                   20 support/clerical staff).

                   21            Non-Party: Any individual, corporation, association, or natural person or entity other than

                   22 a party.

                   23            Protected Material: Any Discovery Material containing Confidential Information that is

                   24 designated by a Party or Non-Party as “CONFIDENTIAL,” unless the Receiving Party challenges

                   25 the confidentiality designation and (a) the Court decides such material is not entitled to protection

                   26 as confidential; (b) the Designating Party fails to apply the Court for an order designating the

                   27 material confidential within the time period specified below; or (c) the Designating Party

                   28 withdraws its confidentiality designation in writing.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                     2
                                                            19 Filed 05/05/20
                        Case 2:19-cv-01790-JCM-DJA Document 20       05/04/20 Page 3 of 10



                    1            Producing Party: A Party or Non-Party that produces Discovery Material in this action.

                    2            Receiving Party: A Party that receives Discovery Material from a Producing Party.

                    3            Designating Party: A Party or Non-Party that designates Discovery Material as

                    4 “CONFIDENTIAL,” the Party or Non-Party designating information or items as Protected

                    5 Material bears the burden of establishing good cause for the confidentiality of all such items.

                    6            Challenging Party: A Party that elects to initiate a challenge to a Designating Party’s

                    7 confidentiality designation.

                    8            5. FORM AND TIMING OF DESIGNATION

                    9            Protected Material shall be so designated by the Producing Party by placing or affixing the

                   10 word “CONFIDENTIAL” on the document in a manner which will not interfere with the legibility

                   11 of the document and which will permit complete removal of the “CONFIDENTIAL” designation.

                   12 Documents shall be designated “CONFIDENTIAL” prior to, or contemporaneously with, the

                   13 production or disclosure of the documents.

                   14            A Designating Party must exercise restraint and make good faith efforts to limit

                   15 “CONFIDENTIAL” designations to specific materials that qualify for protection under the

                   16 appropriate standard. Further, a Designating Party must use good faith efforts to designate for

                   17 protection only those parts of material, documents, items, or communications that qualify – so that

                   18 other portions of materials, documents, items or communications for which protection is not

                   19 warranted are not swept unjustifiably within the ambit of this Order. If only a portion or portions

                   20 of materials on a page or within a document merit protection, a Producing Party must so indicate

                   21 by making appropriate markings in the margins but no over text.

                   22            A Producing Party that makes original documents or materials available for inspection

                   23 need not designate them for protection until after the inspecting Party has indicated which material

                   24 it would like copied and produced. During the inspection and before the designation, all of the

                   25 material made available for inspection shall be needed “CONFIDENTIAL.” After the inspecting

                   26 Party has identified the documents it wants copied and produced, the Producing Party must

                   27 determine which documents, or portions thereof, qualify for protection under this Order, and,

                   28 before producing the specified documents, the Producing Party must affix the appropriate legend
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                   3
                        Case 2:19-cv-01790-JCM-DJA Document 20
                                                            19 Filed 05/05/20
                                                                     05/04/20 Page 4 of 10



                    1 on each page that contains Protected Material. If only a portion or portions of the material on a

                    2 page qualifies for protection, the Producing Party also must clearly identify the protected

                    3 portion(s) (e.g., by making appropriate markings in the margins or be redacting protected

                    4 portions).

                    5            Portions of depositions shall be designated Confidential when the deposition is taken

                    6 within fourteen (14) business days after receipt of the transcript, if feasible. Such designation

                    7 shall be specific as to the portions to be protected. A Designating Party must exercise restraint

                    8 and make good faith efforts to limit “CONFIDENTIAL” designations to specific materials that

                    9 qualify for protection under the appropriate standards.

                   10            Inadvertent or unintentional production of Protected Material without prior designations as

                   11 “CONFIDENTIAL” shall not be deemed a waiver, in whole or in part, of the right to designate

                   12 documents as Protected Material as otherwise allowed by this Order. Further, a Party may assert

                   13 that disclosures or discovery material produced by another Party constitute Protected Material by

                   14 informing the opposing Party by following the procedures set forth herein for a Designating Party.

                   15            6. PROTECTION OF PROTECTED MATERIAL

                   16            a.        General Protections. Protected Material shall not be used or disclosed by the

                   17 parties or counsel for the parties or any other person(s) identified below (¶ 6b) for any purposes

                   18 whatsoever other than preparing for and conducting litigation in the above-entitled action
                   19 (including any appeal).

                   20            b.        Qualified Receiving Parties and Limited Third Party Disclosures. Protected

                   21 Material shall be held in confidence by each qualified Receiving Party to whom it is disclosed,

                   22 shall be used only for purposes of this action, and shall not be disclosed to any person who is not a

                   23 qualified recipient. All protected Material shall be carefully maintained so as to preclude access

                   24 by persons who are not qualified Receiving Parties.

                   25            Subject to these requirements, in addition to Parties and the Court, the following categories

                   26 of persons may be allowed to review Protected Material pursuant to this Order after executing an

                   27 acknowledgment (in the form set forth at Exhibit A hereto), that he or she has read and

                   28 understands the terms of this Order and is bound by it:
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                    4
                                                            19 Filed 05/05/20
                        Case 2:19-cv-01790-JCM-DJA Document 20       05/04/20 Page 5 of 10



                    1                      (1) Any officers, directors, or designated employees of a Party deemed necessary

                    2                         by counsel of record in this action to aid in the prosecution, defense, or

                    3                         settlement of this action;

                    4                      (2) Professional outside vendors for attorneys of record (such as copying services

                    5                         and translators and interpreters);

                    6                      (3) Court reporters, deposition notaries and staff;

                    7                      (4) The author of any document designated as “CONFIDENTIAL” or the original

                    8                         source of Confidential Information contained therein;

                    9                      (5) Persons other than legal counsel who have been retained or specially employed

                   10                         by a party as an expert witness for purposes of this lawsuit or to perform

                   11                         investigative work or fact research;

                   12                      (6) Deponents during the course of their depositions;

                   13                      (7) Counsel for issuers of insurance policies under which any issuer may be liable

                   14                         to satisfy part or all of a judgment that may be entered in these proceedings or

                   15                         indemnify or reimburse payments or costs associated with these proceedings;

                   16                      (8) Any private mediator or arbitrator appointed by the Court or selected by mutual

                   17                         agreement of the parties and the mediator or arbitrator’s secretarial and clerical

                   18                         personnel; and

                   19                      (9) Any other person as to whom the Producing Party has consented to disclosure

                   20                         in advance and in writing, on notice to each party hereto.

                   21            c.        Control of Documents. Counsel for parties shall take reasonable efforts to prevent

                   22 unauthorized disclosure of Protected Material pursuant to the terms of this Order. No copies of

                   23 Protected Material shall be made expect by or on behalf of attorneys of record, in-house counsel or

                   24 the parties in this action.

                   25            d.        Copies. Any person making copies of Protected Material shall maintain all copies

                   26 within their possession or the possession of those entitled to access to such information under the

                   27 Protective Order. All copies shall be immediately affixed with the designation

                   28 “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall be
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                      5
                        Case 2:19-cv-01790-JCM-DJA Document 20
                                                            19 Filed 05/05/20
                                                                     05/04/20 Page 6 of 10



                    1 afforded the full protection of this Order.

                    2            7. UNAUTHORIZED DISCLOSURE

                    3            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                    4 Material to any person in any circumstance not authorized under this Stipulated Protective Order,

                    5 the Receiving Party must immediately (a) notify in writing the Designating party of the

                    6 unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected Material, (c)

                    7 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                    8 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                    9 Be Bound by Stipulated Protective Order” (Exhibit A).

                   10            8. FILING PROTECTED MATERIAL

                   11            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S. District

                   12 Court of Nevada, and must file documents under seal under the Court’s electronic filing

                   13 procedures.

                   14            Further, the Parties recognize the presumption of public access inherent in judicial records

                   15 and that a Protective Order does not establish that documents meet the “standard for sealing set

                   16 forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of Nevada and the

                   17 Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.

                   18 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert.

                   19 denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). “A party seeking to

                   20 seal a judicial record then bears the burden of overcoming this strong presumption by meeting the

                   21 ‘compelling reasons' standard.” Kamakana, 447 F.3d at 1178. The only exception to this rule is

                   22 that only good cause need be established “for sealed materials attached to a discovery motion

                   23 unrelated to the merits of a case.” Chrysler Group¸809 F. 3d at 1097 (citing Phillips ex rel. Estates

                   24 of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213–14 (9th Cir.2002).). Further, the Court should

                   25 make an independent determination regarding whether documents merits sealed status, and thus

                   26 expressly reserves the right to do. Kamakana 447 F.3d at 1186-87.

                   27            In recognition of this legal standard, and the fact that the party filing Protected Material

                   28 may not be the party that designated it confidential (and thus, may not believe good cause exists
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                    6
                        Case 2:19-cv-01790-JCM-DJA Document 20
                                                            19 Filed 05/05/20
                                                                     05/04/20 Page 7 of 10



                    1 for sealing), the Parties suggest that the procedure set forth below is followed if the sole ground

                    2 for a motion to seal is that the opposing party (or non-party) has designated a document as subject

                    3 to protection pursuant to this Stipulated Protective Order: The Party filing such Protected

                    4 Materials may assert in the accompanying motion any reasons why the Protected Materials should

                    5 not, in fact, be kept under seal and the Designating Party, who must be properly noticed, may

                    6 likewise file a response asserting its position that the Protected Material merits protection under

                    7 Rule 26(c) of the Federal Rules of Civil Procedure and attaching a declaration supporting the

                    8 assertion that the designated material meets the applicable standard.

                    9            9. CHALLENGES TO PROTECTED MATERIAL

                   10            Any designation of Protected Material is subject to challenge. The following procedures

                   11 shall apply to any such challenge:

                   12            a. Burden. The burden of proving the necessity of a “CONFIDENTIAL” designation
                   13 remains with the party asserting confidentiality.

                   14            b. Notice; Opportunity to Challenge. A party who contends that Protected Material is not
                   15 entitled to confidential treatment shall give written notice to the party who affixed the

                   16 “CONFIDENTIAL” designation of the specific basis for the challenge. The party who so

                   17 designated the documents shall have ten (10) days from service of the written notice to determine

                   18 if the dispute can be resolved without judicial intervention and, if not, to move for an Order

                   19 confirming the “CONFIDENTIAL” designation, and the status as Protected Material.

                   20            c. Treatment as Protected Material until Order or Withdrawal. Notwithstanding any

                   21 challenge to the designation of documents as such, all material previously designated

                   22 “CONFIDENTIAL” shall continue to be treated as Protected Material subject to the full

                   23 protections of this Order until one of the following occurs: (1) the Party who claims that the

                   24 documents are Protected Material withdraws such designation in writing; (2) the Party who claims

                   25 that the documents are confidential fails to move timely for an Order designating the documents as

                   26 confidential as set forth in paragraph 9.b. above; or (3) the Court rules that the documents are not

                   27 Protected Material and/or should no longer be designated as “Confidential.”

                   28            d. No Waiver. Challenges to the confidentiality of documents may be made at any time
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                  7
                                                            19 Filed 05/05/20
                        Case 2:19-cv-01790-JCM-DJA Document 20       05/04/20 Page 8 of 10



                    1 and are not waived by the failure to raise the challenge at the time of initial disclosure or

                    2 designation.

                    3            10. DURATION; CONCLUSION OF LITIGATION

                    4            All provisions of this Order restricting the use of Protected Material shall continue to be

                    5 binding after the conclusion of the litigation unless otherwise agreed or ordered. However, the

                    6 dismissal of this action will terminate the jurisdiction of this Court, including over this Order.

                    7            Within thirty (30) days of the final termination of in the above-entitled action, which

                    8 would be either a final judgment on all claims or stipulation and order for dismissal with

                    9 prejudice, all documents and information designated as CONFIDENTIAL by a Designating Party

                   10 and which has not been challenged, including any copies, or documents containing information

                   11 taken therefrom, shall be returned to the Designating Party. In the alternative, within thirty (30)

                   12 days of the final termination of this case, which would be either a final judgment on all claims or

                   13 stipulation and order for dismissal with prejudice, all such documents, including copies, may be

                   14 shredded or disposed of in a manner to ensure the destruction thereof and a declaration certifying

                   15 such destruction or disposal provided to the Designating Party. To the extent a party has

                   16 designated portions of a deposition transcript as CONFIDENTIAL, the non-designating party is

                   17 under no obligation or duty to shred or dispose of the deposition transcript, however, the

                   18 CONFIDENTIAL designation will remain.

                   19            11. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                   20                 OTHER LITIGATION.

                   21            If a Party is served with a subpoena or an order issued in other litigation that would compel

                   22 disclosure of Protected Material designated by another Party or Non-party, the Party must so

                   23 notify the Designating Party, in writing (by e-mail or fax, if possible) within three (3) court days

                   24 after receiving the subpoena or order. Such notification must include a copy of the subpoena or

                   25 court order.

                   26            12. ORDER SUBJECT TO MODIFICATION

                   27            This Order shall be subject to modification on motion of any Party or any other person

                   28 who may show an adequate interest in in the above-entitled action to intervene for purposes of
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                   8
                        Case 2:19-cv-01790-JCM-DJA Document 20
                                                            19 Filed 05/05/20
                                                                     05/04/20 Page 9 of 10



                    1 addressing the scope and terms of this Order. The Order shall not, however, be modified until the

                    2 Parties shall have been given notice and an opportunity to be heard on the proposed modification.

                    3            13. NO JUDICIAL DETERMINATION

                    4            This Order is entered based on the representations and agreements of the Parties and for

                    5 the purpose of facilitating discovery. Nothing herein shall be construed or presented as a judicial

                    6 determination that any specific document or item of information designated as CONFIDENTIAL

                    7 by counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

                    8 otherwise until such time as a document-specific ruling shall have been made.

                    9            14. MISCELLANEOUS

                   10            a. Public Health and Safety. Nothing in this Order is intended to prevent any Party from
                   11 raising with the Court any concern that the non-disclosure of certain Protected Material may have

                   12 a possible adverse effect upon the general public health or safety, or the administration or

                   13 operation of government or public office.

                   14            b. Right to Further Relief. Nothing is this Order abridges the right of any person to seek
                   15 its modification by the Court in the future.

                   16            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no Party
                   17 waives any right it otherwise would have to object to disclosing or producing any information or

                   18 item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

                   19 any ground to use in evidence of any of the material covered by this Protective Order.

                   20 / / /

                   21 / / /

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                  9
                        Case 2:19-cv-01790-JCM-DJA Document 20 Filed 05/05/20 Page 10 of 10



                    1            15. PERSONS BOUND UPON ENTRY OF ORDER

                    2            This Order shall take effect when entered and shall be immediately binding upon the

                    3 Parties (as defined herein).

                    4            IT IS SO STIPULATED.

                    5    DATED this 5th day of May, 2020.                DATED this 5th day of May, 2020.
                    6    LEWIS BRISBOIS BISGAARD & SMITH                 LAGOMARSINO LAW
                    7

                    8    /s/ Robert W. Freeman                           /s/ Andre M. Lagomarsino
                         Robert W. Freeman, Jr., Esq.                    Andre M. Lagomarsino
                    9    Nevada Bar No. 3062                             LAGOMARSINO LAW
                         E. Matthew Freeman, Esq.                        3005 West Horizon Ridge Parkway, Suite
                   10    Nevada Bar No. 14198                            241
                         6385 S. Rainbow Blvd., Suite 600                Henderson, Nevada 89052
                   11    Las Vegas, Nevada 89118                         Attorneys for Plaintiffs
                         Attorneys for Defendants
                   12

                   13
                                                                     ORDER
                   14
                                 IT IS SO ORDERED.
                   15
                                 Dated thisthis
                                 DATED       _____
                                                5th day
                                                    day of
                                                        of ______________________,
                                                           May, 2020.              2020.
                   16

                   17
                                                                     _______________________________
                   18
                                                                     Daniel J. Albregts
                                                                     U.S. DISTRICT COURT JUDGE
                   19                                                United States Magistrate Judge

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-4087-0841.1                                10
